Title: From John Adams to Boston Patriot, 1809
From: Adams, John
To: Boston Patriot



Sirs
1809

There are two Sentences in Talleyrand’s Letter of the 28th of August, 1798 which ought not to pass unnoticed, the first “In France it was Supposed that the Government of the United States, wished only the appearances of a Negotiation, whence resulted a certain demand for Pledges of good Faith”
The Second is “Can it be believed that a Man who should profess a hatred or Contempt of the French Republic, or should manifest himself the Advocate of Royalty can inspire the Directory with a favorable opinion of the Dispositions of the Government of the United States? I should have disguised the Truth, if I had left this matter ambiguous: it is not to wound the Independence of that Government, to point out to a Sincere friend of Peace, the Shoals he ought to avoid.”
When I first read these Passages, I was at a Loss to know whether he meant them as Apologies for having demanded Apologies for my Speeches and answers to addresses, or for having given Intimations concerning the Characters to be employed, or for having rejected Mr Pinckney and Mr Marshall; or whether he meant me or Mr Pinckney and Mr Marshal, or all three of Us. The Doubt was then of no great Consequence and is of less at present. But these Hints however made me more cautious in Selecting the new Envoys: and I know of no Men less liable to such Suspicions that Mr Elsworth, Mr Davie and Mr Murray.
